Citation Nr: 1606408	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left hand jungle rot to include the palm and nails.

4.  Entitlement to service connection for right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


REMAND

In a November 2011 VA Form 9, the Veteran indicated he would like a videoconference hearing.  A hearing was scheduled for June 2015.  A statement submitted by the Veteran's representative on the day of the hearing indicated that the Veteran had a medical emergency that morning and was unable to attend the hearing; the representative requested that the hearing be rescheduled.  The Veteran is entitled to this hearing before deciding the appeal of his claims of service connection for hearing loss, tinnitus, left hand jungle rot, and right shoulder condition.  38 C.F.R. §§ 20.700(a), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

